Douglas, J.,
dissenting. This case is just another dispute between parties, each with qualified appraisers, who disagree on how the market value of a piece of real property should be determined. One of the reasons the Board of Tax Appeals (“BTA”) was created was to resolve just such factual disputes. Reversing this decision of the BTA will ensure yet another steady stream of cases to this court on such issues with the hope (and maybe now, even expectation) that a majority of this court will sit as a super BTA and substitute the court’s judgment for that of the BTA.
The only real issue in this case is which expense ratios should be used as part of the process for determining market value. The appraiser for appellant-landowner used the actual HUD operating expenses and, thereby, reached a fifty-five percent expense ratio. Appellees’ appraiser used a straight percentage expense ratio and found thirty percent to be the proper figure.
While appellant’s argument, that different county appraisers utilize differing “standard” expense ratios, seems to have validity, it is also true that this is why this court has, time and again, said that: “The Board of Tax Appeals is not required to adopt the valuation fixed by any expert or witness * * * “[t]he Board of Tax Appeals is vested with wide discretion in determining the weight to be given to evidence and the credibility of witnesses which come before the board * * * ”; and “[t]he fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities, and this court will not disturb a decision of the Board of Tax Appeals with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * ” (Citations omitted.) Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraphs two, three and four of the syllabus.
The issue before the BTA and this court is one that is a question of fact. In Dinner Bell Meats, Inc. v. Cuyahoga Cty. Bd. of Revision (1984), 12 Ohio St.3d 270, 272, 12 OBR 347, 349, 466 N.E.2d 909, 911, this court said that “[t]he appraisals of the two experts differed on the amount to be deducted for these factors, thus creating a disputed factual situation for the board. It is well-settled that ‘it is not the function of this court to substitute its judgment on factual issues for that of the Board of Tax Appeals. We are limited to a determination from the *493record whether the decision reached by the board is unreasonable or unlawful.’ ” (Citations omitted.)
The majority recites some of appellant’s appraiser’s testimony. That is fine— but not the issue. The BTA listened to the evidence on both sides of the issue and determined that the evidence, on this issue, submitted by appellant through its appraiser should not be accepted. There is nothing unreasonable or unlawful in this factual determination by the BTA.
I would affirm the decision of the BTA. Because the majority does not do so, I respectfully dissent.